DETAILED ACTION
This office action is in response to amendment filed on 10/27/2021.
Claims 28 and 31 are amended.
Claims 1 – 10, 12, 15, 16, 20, 28 and 31 are pending.
Claim 28 is no longer interpreted under 35 USC 112(f) in view of the amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 10, 12, 15, 16, 28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 20190273668), in view of Van Der Merwe et al (US 20150365288, hereinafter Van Der Merwe).
As per claim 1, Xia discloses: A method, executed by a Virtualized Infrastructure Manager (VIM), for maintaining Virtual Network Function (VNF) service and network service availability and continuity through coordination of Network Function 
receiving NFVI software modifications constraints, or policies derived from the constraints, specifying conditions for the NFVI software modifications from the VNF perspective; (Xia [0104] – [0105]: “A sender sends a nested NS LCM operation request message to a first NFVO, where the request message carries identification information of a nested NS instance and a type of an NS LCM operation. Specifically, the type of the NS LCM operation may include but is not limited to NS instantiation (instantiation), NS scaling (scaling), NS update (update), NS healing (healing), and NS termination (termination)”; [0138]: “The nested NS instantiation request may further include a flavor identifier (Flavor ID) reflecting a specific topology of a nested NS, constraint information of a deployment location of a member VNF instance of a nested NS instance, and the like”.)
applying the NFVI software modifications; (Xia [0113]: “If the second NFVO determines that there is no impact, the second NFVO permits the first NFVO to perform virtual resource management corresponding to the nested NS LCM operation, and the second NFVO returns a grant response message to the first NFVO, where the message carries an operation success indication. If the second NFVO determines that there is impact, the second NFVO returns a grant response message carrying a failure reason indication to the first NFVO”; [0115]: “Specifically, the first NFVO interacts, based on grant indication information in the grant response message, with the VIM corresponding to the first NFVO, to perform a virtual resource management operation such as virtual resource allocation or release for the nested NS LCM operation”.)
and sending a notification about completion of the NFVI software modifications. (Xia [0116]: “506. The first NFVO returns a nested NS LCM operation execution result to the sender by using a nested NS LCM response message”.)
Xia did not disclose:
sending a notification that an upcoming change, that is part of the NFVI software modifications and that will impact the at least one VR, is about to start; 
However, Van Der Merwe teaches:
sending a notification that an upcoming change, that is part of the NFVI software modifications and that will impact the at least one VR, is about to start; (Van Der Merwe [0158]: “planned network maintenance can also be reported automatically to affected network actors. However, instead of listener agent 129 detecting an error and adding a corresponding fact to infrastructure store 140d, a new fact can be added to infrastructure store 140d by network operator 104 indicating the planned network maintenance as well as applicable information, e.g., when the maintenance is scheduled to occur, how long the planned maintenance is likely to take, etc. The alert can then automatically be propagated up through abstract stores 140 in a similar manner to the error alert, discussed above. For example, if a switch or other network resource needs to be taken off-line for a brief period of time, an alert can be sent notifying all services that depend on that switch of the impending maintenance so that affected services can be re-routed before the planned maintenance”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Van Der Merwe into that of Xia in order to send a notification that an upcoming change, that is part of the NFVI software modifications and that will impact the at least one VR, is about to start. Van Der Merwe teaches that it is commonly known in the field to send an advanced motivation informing of upcoming maintenances in order to minimize the affected services, applicant have thus claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 2, Xia and Van Der Merwe further teach:
The method of claim 1, wherein the at least one VR comprises at least one VR group. (Xia [0109]: “The dependency relationship is used to determine a sequence of virtual resource allocation between two member instances (which may be nested NS instances or VNF instances) of the composite NS instance. For example, resource allocation of a nested NS instance performing a life cycle management operation in an LCM operation depends on completion of resource allocation to another member VNF instance and/or nested NS instance in the corresponding LCM operation”.)

As per claim 3, Xia and Van Der Merwe further teach:
The method of claim 1, further comprising, receiving the constraints, or the policies derived from the constraints from the VNF level manager (VNFM). (Xia [0104] – [0105]: “A sender sends a nested NS LCM operation request message to a first NFVO, where the request message carries identification information of a nested NS instance and a type of an NS LCM operation. Specifically, the type of the NS LCM operation may include but is not limited to NS instantiation (instantiation), NS scaling (scaling), NS update (update), NS healing (healing), and NS termination (termination)”; [0138]: “The nested NS instantiation request may further include a flavor identifier (Flavor ID) reflecting a specific topology of a nested NS, constraint information of a deployment location of a member VNF instance of a nested NS instance, and the like”.)

As per claim 4, Xia and Van Der Merwe further teach:
The method of claim 1, wherein the constraints comprise information which comprises an anti-affinity group. (Xia [0024]) 

As per claim 5, Xia and Van Der Merwe further teach:
(Xia [0109]: “the second NFVO determines, based on the virtual resource view of the NS instance managed by the second NFVO, whether there is a VNF instance and/or a nested NS instance in a composite NS instance that have/has a dependency relationship with the nested NS instance in the LCM operation, and whether the VNF instance and the nested NS instance are performing the LCM operation in which the dependency relationship exists, to determine whether the nested NS LCM operation affects the NS instance managed by the second NFVO. The dependency relationship is used to determine a sequence of virtual resource allocation between two member instances (which may be nested NS instances or VNF instances) of the composite NS instance”.)

As per claim 6, Xia and Van Der Merwe further teach:
The method of claim 1, further comprising identifying impacted VRs and VR groups and an order in which the NFVI software modifications can be performed based on the constraints, or the policies derived from the constraints. (Xia [0100])

As per claim 7, Xia and Van Der Merwe further teach:
(Van Der Merwe [0158])

As per claim 10, Xia and Van Der Merwe further teach:
The method of claim 1, further comprising initiating preparations for potential disruptions caused by the NFVI software modifications and, when the at least one VR is a VR group, scaling out to increase VNF redundancy, or switching an active role from an impacted VNF to a geo-redundant pair associated with the VNF. (Van Der Merwe [0158])

As per claim 12, Xia and Van Der Merwe further teach:
The method of claim 1, further comprising initiating preparations for potential disruptions caused by the NFVI software modifications and switching over an active role of a VNF component (VNFC) instance hosted on an impacted VR or redirecting at least a part of traffic to at least one redundant VNF component (VNFC) instance. (Van Der Merwe [0158])
As per claim 15, Xia and Van Der Merwe further teach:
(Xia [0109])

As per claim 16, Xia and Van Der Merwe further teach:
The method of claim 1, wherein sending the notification about the completion of the NFVI software modifications further comprises reversing configuration changes made in preparation to an impact, and workload rebalancing. (Van Der Merwe [0117])

As per claim 28, it is the Virtual Infrastructure Manager (VIM) variant of claim 1 and is therefore rejected under the same rationale.

As per claim 31, it is the system variant of claim 1 and is therefore rejected under the same rationale.

Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia and Van Der Merwe, and in view of Feeser (USPAT 8533700).
As per claim 8, Xia and Van Der Merwe did not teach:

However, Feeser teaches:
The method of claim 1, further comprising, at a same time as the notification that an upcoming change is about to start is sent, starting a timer with a determined lead time, the lead time being determined as a maximum lead time imposed by the constraints. (Feeser col 8, lines 8 – 32.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Feeser into that of Xia and Van Der Merwe in order to start a timer with a determined lead time at a same time as the notification that an upcoming change is about to start is sent, the lead time being determined as a maximum lead time imposed by the constraints. Feeser has shown that it is commonly known in the field that user may specify amount of wait time before starting maintenance, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 UCS 103.

As per claim, Xia, Van Der Merwe and Feeser further teach:
(Feeser col 8, lines 8 – 32.)

Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.

Claim 1:
Applicant argued on pages 6 – 9 that the combination of Xia and Van Der Merwe does not teach claim 1. More specifically, applicant argued that Xia focuses only on “network service allocation and release and does not teach or suggest software modifications of the NFVI as such”.

The examiner disagrees as the claimed limitation merely recites “receiving NFVI software modifications constraints”, which is interpreted under broadest reasonable interpretation (BRI) to be software executing over NFVI, and thus Xia’s NS would qualify as a NFVI software.

Applicant argued on pages 6 – 9 that the combination of Xia and Van Der Merwe does not teach claim 1. More specifically, applicant argued that Van Der Merwe focuses only on “detects and reacts to changes in network… does not teach or suggest coordinating NFVI software modification”.



Rest of the claims:
No distinct arguments are presented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/           Primary Examiner, Art Unit 2196